      Case 4:20-cv-00036-DPM Document 12 Filed 07/13/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JOSHUA LEWIS TINER                                           PLAINTIFF
ADC #163896

v.                       No: 4:20-cv-36-DPM

RODNEY WRIGHT, Sheriff, Saline
County; JOE TRAYLOR, Lieutenant,
Saline County Detention Center;
and BRETT CARPENTER, Lieutenant,
Saline County Detention Center                           DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Tiner's motion to dismiss, Doc. 11, is granted. The Court will
dismiss this case without prejudice.
     So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge
